Citation Nr: 0903475	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-17 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for peptic ulcer with gastrointestinal hemorrhage.

2.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for anemia.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from November 1949 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied compensation under 38 U.S.C. 
§ 1151 for claimed peptic ulcer with acute gastrointestinal 
hemorrhage and claimed anemia.  Also on appeal is a March 
2007 RO rating decision that denied entitlement to a TDIU.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2008.  A 
transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  The veteran had VA outpatient treatment in January 2003 
for back pain, for which he was prescribed ibuprofen.  

2.  Neither anemia nor peptic ulcer with gastrointestinal 
hemorrhage is the result of carelessness, negligence, lack of 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing outpatient medical treatment to the 
veteran in January 2003, nor is either the result of an event 
not reasonably foreseeable.

3.  The veteran's service-connected disabilities alone are 
not sufficient to preclude him from obtaining or maintaining 
substantially gainful employment consistent with his 
education and industrial background. 


CONCLUSIONS OF LAW

1.  The criteria for benefits pursuant to 38 U.S.C. § 1151 
for peptic ulcer with gastrointestinal hemorrhage are not 
met.   38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.361 (2008).

2.  The criteria for benefits pursuant to 38 U.S.C. § 1151 
for anemia are not met.   38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.361 (2008).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility such 
assistance would aid in substantiating the claim.  It also 
requires VA to notify the claimant, and the claimant's 
representative if any, of any information and any medical or 
lay evidence not previously provided to the Secretary 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant, and the claimant's 
representative if any, of which portion, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Although the 
regulation previously required VA to request the claimant 
provide any information in the claimant's possession that 
pertains to the claim, the regulation has been amended to 
such a requirement for claims pending before VA on or before 
May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held VA failed to demonstrate that "lack of such pre-AOJ-
decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects the originating 
agency provided the veteran with the notice required by the 
VCAA by letters dated in February 2004 and April 2008 (claims 
for compensation under 38 U.S.C. § 1151) and April 2006 
(claim for entitlement to a TDIU).  Although the April 2008 
letter providing notice with respect to the effective-date 
and disability-rating elements of the § 1151 claims was sent 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that compensation is not warranted for either 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier 
notice with respect to those elements of the claims is no 
more than harmless error.

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v.  Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

To the extent that this decision is applicable to the 
veteran's TDIU claim, the Board finds that the notice 
provided in the April 2006 letter is adequate.  In that 
letter, the veteran was specifically informed of the criteria 
for establishing his entitlement to a TDIU and of the types 
of evidence that he must provide or ask the Secretary to 
obtain.  

The Board also finds the veteran has been afforded adequate 
assistance in regard to the claim herein decided.  The 
veteran has been afforded a hearing before the Board and has 
been afforded appropriate VA examinations during the course 
of the appeal.
Treatment records are on file from those VA and non-VA 
medical providers identified by the veteran as having 
relevant records.  Neither the veteran nor his representative 
has identified any existing evidence, to include medical 
records, that could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims herein 
decided were insignificant and not prejudicial to the 
veteran.  

Accordingly, the Board will address the merits of the claims.


Standard of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.





Analysis

Entitlement to compensation pursuant to 38 U.S.C. § 1151

Under the provisions of 38 U.S.C. § 1151, disability 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  

In analyzing claims under 38 U.S.C. § 1151 it is important to 
note the statute was revised effective for claims filed after 
October 1, 1997.  The veteran submitted the instant claim in 
December 2003, and the current statute accordingly applies.  
See VAOPGCPREC 40-97. 

A "qualifying additional disability" is one that is not the 
result of the veteran's willful misconduct, and was caused by 
hospital care, medical or surgical treatment, or examination 
furnished by VA, and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a).  

To establish causation for a claim under 38 U.S.C. § 1151, 
the evidence must show that the medical treatment provided by 
VA resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment, and that 
the veteran has an additional disability, does not establish 
causation.  38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the veteran's disability (as 
explained in 38 C.F.R. § 3.361(c)); and that VA (i) failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
medical treatment without the 

veteran's, or in appropriate cases the veteran's 
representative's, informed consent.  38 C.F.R. § 3.361(d)(1).  

The veteran asserts that in January 2003 he developed severe 
abdominal cramps and pains, for which he sought treatment at 
the VA Medical Center.  He received a hands-on examination 
but no other diagnostics (no X-rays, internal examination, 
scope, computed tomography, etc.).  The veteran was given 
pain pills and sent home.  The medication made matters worse, 
and the veteran passed out at home.  He was taken by 
ambulance to a local hospital, where a stomach ulcer was 
identified.  

In sum, the veteran contends that VA failed to correctly 
identify the nature of his gastrointestinal complaints and 
then aggravated that problem through the medications 
prescribed.

Review of the January 2003 VA treatment record shows the 
veteran presented to the VA Emergency Care Center (ECC) on 
January 30, 2003, complaining of low back pain; he did not 
mention current abdominal cramps, according to the records.   
The ECC physician performed a physical and neurological 
examination.  An X-ray study of the lumbar spine was also 
performed.  Laboratory blood analysis showed normal 
hemoglobin and hematocrit levels.  The clinical impression 
was lumbar radiculopathy; the ECC prescribed ibuprofen for 
anti-inflammatory therapy and acetaminophen with codeine for 
pain management and sleep.  There is no indication in the 
treatment note that the veteran informed the ECC physician of 
any current abdominal distress, and in fact he specifically 
denied any bladder or bowel instability.

Records from Trinity Health System (THS) show the veteran was 
treated on February 7, 2003, for symptoms of orthostatic 
dizziness and inability to stand up.  The veteran related he 
had been treated by VA for back pain approximately one week 
prior; the veteran admitted he could distinguish between the 
medications prescribed by VA (ibuprofen versus acetaminophen) 
and simply took one or the other on a frequent basis.  The 
veteran was admitted to THS for apparent gastrointestinal 
bleed.  He underwent endoscopy, which revealed what appeared 
to be a duodenal ulcer with a clot but no active bleeding.  
The veteran was admitted for inpatient treatment including 
blood transfusions and administration of fluids.  He was 
discharged with the instruction to never take ibuprofen 
again; he was instructed to continue taking acetaminophen 
with codeine.  The discharge diagnosis was acute upper 
gastrointestinal hemorrhage, duodenal and gastric ulcers, 
blood loss anemia, and renal insufficiency.

In April 2004 a VA physician reviewed the file, including the 
January 2003 VA treatment note and the February 2003 THS 
treatment notes.  The physician expressed the medical opinion 
that the veteran had received adequate and appropriate care 
by VA, in that there was no medical evidence to suggest a 
prescription of non-steroidal anti-inflammatory (NSAID) 
medication was contraindicated at the time it was prescribed.  
The veteran did not complain of any digestive symptoms prior 
to February 2003, and the treatment provided by VA in January 
2003 was consistent with the presentation and complaints of 
the veteran at the time.  Further, although the subsequent 
complications could be attributed to the medications 
prescribed by VA, it was clear from the veteran's own report 
that such complications may be attributable to the veteran's 
non-compliance with instructions as to how often to take 
those medications.  Finally, subsequent VA treatment notes 
provided no evidence the veteran had any permanent or chronic 
findings due to the events of January and February 2003, and 
no evidence of any further complications necessitating 
treatment for a gastrointestinal bleed.
 
Based on the medical evidence above the Board finds there was 
no carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical treatment in January 2003 that 
allegedly proximately caused the claimed additional 
disabilities.  Competent medical review establishes the care 
provided by VA in January 2003 was reasonable and 
appropriate.  In addition, there is no evidence showing that 
the claimed additional disabilities are the result of an 
accident.  Accordingly, even arguendo if there is a current 
additional disability resulting from that treatment - and 
such additional disability is not shown on the record - it 
would not be compensable under 38 U.S.C. § 1151. 

The veteran contends in his Notice of Disagreement (NOD) that 
he reported abdominal cramps to the VA ECC personnel in 
January 2003, and that in any case the ECC personnel should 
have been aware of sensitivity to NSAIDs because he is 
service-connected for an ulcer.  He also contends in the NOD 
that he took the medications prescribed by VA in accordance 
with the instructions.  The veteran's testimony before the 
Board in December 2008 was essentially consistent with his 
correspondence.

In regard to the veteran's contentions above, the Board notes 
that a layperson is competent to testify in regard to the 
onset and continuity of symptomatology.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds that in this case the veteran's assertions in 
his NOD are not credible because they are inconsistent with 
the totality of the record.  The January 2003 VA treatment 
record does not show any complaint of abdominal cramps, and 
in fact shows the veteran specifically denied bowel 
instability; this is corroborated by the THS treatment note 
in which the veteran reported having been previously treated 
by VA for back pain.  The record does not show that the 
veteran has ever had service connection for an ulcer, so the 
Board cannot find the ECC personnel had constructive notice.  
Finally, the veteran's assertions he had taken the VA-
prescribed medication as instructed is inconsistent with his 
own account to THS medical providers in which he described 
confusion regarding what medications to take and when to take 
them.  

The veteran contends in his substantive appeal that his 
comments to THS regarding confusion over his medications were 
made while in great pain and should not be construed against 
him.  However, this is itself inconsistent with the THS 
emergency room record, which states the veteran denied pain 
anywhere; he was admitted for a syncopal episode (became very 
dizzy but did not completely lose consciousness), not for 
pain.

Accordingly, based on the medical and lay evidence of record, 
the Board finds the veteran is not shown to have an 
additional disability proximately caused by accident or any 
act of carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part in 
furnishing the medical treatment in January 2003.  
Accordingly, the Bard concludes that a preponderance of the 
evidence is against these claims.

Entitlement to a TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled.  38 C.F.R. § 4.16.  A finding 
of total disability is appropriate "when there is present 
any impairment of mind or body that is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment that 
"is ordinarily followed by the nondisabled to earn their 
livelihoods with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).   "Marginal 
employment will not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability it is ratable at 60 percent or more, and that if 
there are two or more such disabilities at least one is 
ratable at 40 percent or more and the combined rating is 70 
percent or more.  38 C.F.R. § 4.16(a).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor that takes the claimant's case 
outside the norm.  The sole fact that a veteran is unemployed 
or has difficulty finding employment is not enough, since a 
high rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment; the 
question is whether the claimant is capable of performing the 
physical and mental acts required for employment, not whether 
the claimant can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose, 4 Vet. App. 361, 363.
    
The veteran is service-connected for bilateral hearing loss, 
rated as 90 percent disabling; for frostbite of the left and 
right feet, each rated as 10 percent disabling; for malaria, 
rated as noncompensable, and for burns on the right elbow, 
rated as noncompensable.  His combined evaluation for 
compensation is 90 percent.  The veteran accordingly meets 
the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  
The next step is to consider whether the veteran's service-
connected disabilities, alone, are sufficient to render him 
unable to obtain or retain gainful employment.

The veteran's formal claim for a TDIU was received in January 
2005.  

The veteran was provided with hearing aids by VA in April 
2004.  The veteran reported at the time that normal 
conversational speech was comfortable and easily understood.

The veteran presented to the VA Primary Care Clinic (PCC) in 
June 2004 complaining of pain in one foot, which apparently 
improved with exercise.  The PCC physician indicated a 
proposed treatment plan of referral to physical therapy (PT) 
for stretching exercises.  Thereafter, he presented to the VA 
podiatry clinic in November 2004 and February 2005 
complaining of numbness, tingling and burning in the feet.  
The veteran also reported that altered gait secondary to the 
numbness of his feet caused instability.  On examination 
pulses were palpable and skin was intact, but proprioceptive 
and protective sensation was absent bilaterally.  The 
clinical assessment was peripheral neuropathy with lateral 
foot pain.

The veteran had a VA audiological evaluation in February 
2005.  Audiometric results showed a moderate-to-moderately 
severe hearing loss from 250 to 2000 Hertz, dropping at 3000 
Hertz and above to a profound sensorineural hearing loss.  
The veteran also endorsed periodic tinnitus, although not 
bothersome or extreme.  Neither the veteran nor the 
audiologist mentioned the specific impact of hearing loss or 
tinnitus on the veteran's employability.  Based on the 
audiometric scores the RO assigned a disability rating of 90 
percent.

The veteran's most recent VA audiological evaluation was 
performed in January 2007.  The veteran reported his greatest 
difficulty was in understanding speech and having to ask 
others to repeat themselves.  The veteran denied current 
tinnitus.  The audiologist performed an audiometric study but 
concluded the study was not reliable for rating purposes 
because the veteran appeared to be exaggerating his hearing 
loss.  The audiologist could not comment on unemployability 
as the degree of hearing loss was unknown. 

The veteran had a VA peripheral nerves examination in January 
2007 to establish the degree of disability associated with 
the service-connected frostbite of the feet.  Examination 
showed the skin of both feet to be intact.  Sensation was 
impaired.  Bilateral lower extremity electromyography (EMG) 
study showed evidence of mild peripheral neuropathy that was 
not likely related to the frostbite, as the area extended 
significantly beyond the area of frostbite injury.  Rather, 
the neuropathy was likely due to the aging process or to 
nonservice-connected peripheral vascular disease.  The 
examiner diagnosed mild frostbite of the feet.

The veteran presented to the VA outpatient clinic in May 2008 
complaining inter alia of right elbow pain.  The right elbow 
had full range of motion without crepitus, but an X-ray was 
ordered to determine if arthritis was present.  A VA X-ray 
study in May 2008 showed a small enthesophyte and minimal 
ossification, compatible with remote epicondylitis; there was 
no other right elbow abnormality.

The veteran contends in his claim, his NOD, his substantive 
appeal, and his correspondence to the Board that his service-
connected disabilities, combined with his nonservice-
connected disabilities and his age, make him unemployable.  
However, VA may not consider age or nonservice-connected 
disabilities when considering whether the criteria are met 
for a TDIU.

In this case there is no evidence that the veteran's combined 
service-connected disabilities, alone, render him unable to 
obtain or retain substantially gainful employment.  
Specifically, the veteran's service-connected hearing loss 
appears to be adequately resolved for workplace purposes 
through his hearing aids.  As noted above, his actual level 
of hearing impairment could not be determined at the most 
recent VA examination because of his failure to cooperate.  
The actual functional impairment of his legs and feet is due 
to nonservice-connected cellulitis and peripheral vascular 
disease rather than to his "mild" frostbite residuals.  The 
service-connected right elbow disability is not shown to 
cause any adverse impact on employability whatsoever.

The veteran testified before the Board in December 2008 that 
he wears hearing aids, with some success.  In regard to his 
frostbitten feet, he testified he currently has total 
numbness of the legs and has developed cellulitis.  During 
the videoconference hearing before the undersigned, the 
veteran did not appear to have any significant problem 
hearing.  In regard to the cellulitis, medical opinion of 
record as described above competently establishes the 
cellulitis and other comorbidities are not due to the 
veteran's "mild" frostbite.

Accordingly, the Board concludes that a preponderance of the 
evidence also is against this claim.      


ORDER

Compensation pursuant to 38 U.S.C. § 1151 for peptic ulcer 
with acute gastrointestinal hemorrhage is denied.

Compensation pursuant to 38 U.S.C. § 1151 for anemia is 
denied.

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


